Opinion by
Orlady, P. J.,
The plaintiff and defendant are adjoining owners of premises on Bidge avenue, Philadelphia. A controversy arose as to the liability for a reconstructed party wall and this resulted in an action by the plaintiff against the defendant, which was submitted to a judge of the Municipal Court without the intervention of a jury. The findings of fact by the trial judge are warranted by the evidence and decisive of the defendant’s objections to the plaintiff’s right to recover. The conclusion reached by Mm in finding in favor of the plaintiff is fully sustained by the authorities stated in his opinion, and for the reasons therein given the judgment is affirmed.